Citation Nr: 0922050	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO. 06-15 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for fibromyalgia.

2. Entitlement to service connection for Stevens-Johnson 
syndrome / auto-immune disorder. 


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel




INTRODUCTION

The Veteran had active duty service from November 1984 to 
March 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). These issues were previously remanded by the Board in 
November 2007 for additional development. Such development 
has been completed with respect to the issue of service 
connection for Stevens-Johnson syndrome. 

The issue of service connection for fibromyalgia is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

With resolution of the benefit of the doubt in the Veteran's 
favor, the Veteran had an auto-immune disorder, including a 
diagnosis of Stevens-Johnson syndrome, during active service. 


CONCLUSION OF LAW

The criteria for the establishment of an auto-immune 
disorder, to include Stevens-Johnson syndrome, are met. 
38 U.S.C.A. §§ 1110, 1131, 5170, (West 2002); 38 C.F.R. 
§ 3.303 (2008). 







REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for an auto-immune 
disorder, to include Stevens-Johnson syndrome. Having 
carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board 
finds that the weight of the evidence is in approximate 
balance and the claim will be granted on this basis. 38 
U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 
518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).
By "disability" is generally meant "an impairment in 
earnings capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations." 38 
C.F.R. § 4.1; see Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002) (Citing with approval VA's definition of 
"disability" in 38 C.F.R. § 4.1 and "increase in 
disability" in 38 C.F.R. § 3.306(b)); Felden v. West, 11 
Vet. App. 427, 431 (1998); see also Leopoldo v. Brown, 4 Vet. 
App. 216, 219 (1993) (A "disability" is a disease, injury, 
or other physical or mental defect."). 

Relevant to this matter, the requirement of a "current 
disability" is "satisfied when a claimant has a disability 
at the time a claim for VA disability compensation is filed 
or during the pendency of that claim" and "a claimant may 
be granted service connection even though the disability 
resolves prior to (VA's) adjudication of the claim." McClain 
v. Nicholson, 21 Vet. App. 319 at 321 (2007). 

The Veteran contends her disability resulted from an allergic 
reaction to a mandatory anthrax vaccination for her 
deployment to Korea. Service treatment records included 
numerous somatic complaints that the Veteran attributed to an 
April 2000 anthrax vaccination. 

Service treatment records, dated May 2000, noted that the 
Veteran complained of burning and aching sensations. She also 
reported a loss of bladder control. A 3 inch coin shaped mark 
at the vaccination site was noted on the left arm. The 
examiner determined that the Veteran had a reaction to the 
vaccination and recommended follow-up if the symptoms 
persisted. 

Service treatment records from August and October 2003 
reflected that physicians considered diagnoses of multiple 
sclerosis and Stevens-Johnson syndrome. However, November 
2003 treatment notes showed that the Veteran's skin was 
normal and diagnostic testing was inconsistent with multiple 
sclerosis. The physician diagnosed autoimmune disease, not 
otherwise specified (NOS). He declined to opine whether it 
was related to the anthrax vaccine due to his unfamiliarity 
with the vaccine. 

A November 2003 neurologist's report reflects that after 
examining the Veteran and reviewing clinical test results, he 
concluded that the Veteran did not have multiple sclerosis or 
any neurological disorder. Notwithstanding, he expressed 
concern over an abnormal lab result that may be an 
"immunologic phenomenon related to the [anthrax] 
vaccination." He recommended that the Veteran see an 
immunologist. 

In October 2004, the Veteran complained of joint pain that 
began immediately after the April 2000 anthrax vaccination. 
After physical examination, the physician diagnosed 
thrombotic thrombocytopenic purpura (TTP). At the November 
2004 separation examination, the physician stated that the 
Veteran had an autoimmune disorder and noted possible 
Stevens-Johnson syndrome. 

The Veteran underwent a VA examination in April 2005. She 
reported experiencing fever, incontinence, and skin disorders 
immediately following the April 2000 anthrax vaccination. 
Presently, she continued to have incontinence and could not 
use certain antibiotics. Additionally, she reported vomiting 
on a daily basis, leg cramps and a balance disorder. The 
examiner noted December 2003 private medical records showing 
a possible auto-immune reaction, but she declined to diagnose 
Stevens-Johnson syndrome based on the available evidence. 

Private medical records, dated July 2005, reflect that the 
Veteran had multiple complaints of pain from migraines, 
fibromyalgia, and arthritis. She used pain relief medication 
for treatment. Her physical examination was within normal 
limits with the exception of tenderness in her hands and 
joints. 

However, the physician assessed fibromyalgia and Stevens-
Johnson syndrome. His proposed treatment consisted of 
managing the current medication regimen. Subsequent private 
medical records, dated April 2006, showed a diagnosis of 
chronic pain syndrome upon complaints of abdominal pain and 
joint pain in both elbows and hips. 



The Veteran testified at a March 2007 Travel Board hearing. 
She stated that she experienced a severe reaction to the 
anthrax vaccine resulting in allergies to her medications. 
The allergies included skin disorders, incontinence, and 
neurological difficulties. 

The Veteran was reexamined by VA in July 2008. The examiner 
gave a detailed summary of the pertinent medical history for 
the Veteran. The Veteran's present complaints consisted of 
fatigue and joint pain. The examiner also noted complaints of 
shortness of breath, abdominal pain, and hyperesthesia. 

Upon physical examination, the examiner observed abdominal 
sensitivity; otherwise the physical examination was within 
normal limits. The examiner noted that the Veteran's skin did 
not show any residuals of Stevens-Johnson's syndrome. He 
concluded that the Veteran had a severe reaction following 
the April 2000 anthrax vaccination. However, he stated he 
could not opine whether the reaction was Stevens-Johnson's 
syndrome. The examiner explained that Stevens-Johnson's 
syndrome consists of acute symptoms. He further stated that 
it was difficult to implicate any current disorder, such as 
allergies or pancreatic insufficiency, as vaccine related. 

The medical evidence confirms that the Veteran had a reaction 
to the anthrax vaccine to include a possible Stevens-Johnson 
syndrome or autoimmune disorder, and she was so diagnosed. As 
noted above, it has been held that a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim" and "a 
claimant may be granted service connection even though the 
disability resolves prior to (VA's) adjudication of the 
claim." McClain, supra. 

The Board finds that the medical evidence is sufficient to 
show that the Veteran had an auto-immune disorder or Stevens-
Johnson syndrome during the pendency of the claim. The 
Veteran filed her claim in December 2004. At the Veteran's 
November 2004 separation examination, the physician stated 
that the Veteran had an "auto-immune disorder, possible 
Stevens-Johnson's syndrome." Private medical records, dated 
July 2005, reflect a Stevens-Johnson syndrome diagnosis. The 
Board notes that the examiners conducting the April 2005 and 
July 2008 VA examinations declined to diagnose Stevens-
Johnson syndrome. However, the examiner conducting the April 
2005 examination did not provide an explanation for her 
opinion and her training as a nurse practitioner would not 
indicate an expertise with immunological disorders. The 
physician conducting the July 2008 VA examination specialized 
in infectious diseases. He could not opine on whether the 
Veteran presently had Stevens-Johnson syndrome since its 
associated symptoms were of an acute nature. Based on review 
of the record, he believed that the Veteran had an abnormal 
reaction to the vaccination that was followed by Stevens-
Johnson syndrome. However, due to the time lapse, he could 
not give a current diagnosis of Stevens-Johnson syndrome. 

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim. 
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance. In 
this matter, the Board is of the opinion that this point has 
been attained. Because a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied. See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

With application of the benefit-of-the-doubt doctrine, the 
medical evidence is in approximate balance as to a finding 
that the Veteran experienced an auto-immune disorder or 
Stevens-Johnson syndrome during active service and the 
pendency of the current claim. 38 C.F.R. § 3.303; McClain, 
supra. Service connection for an auto-immune disorder, to 
include Stevens-Johnson syndrome is granted. See id.  

However, the Board makes no pronouncement as to the 
appropriate disability rating, which is to be assigned by the 
RO. The law provides in this regard that if a claimant is 
diagnosed with a disability, and the severity of that 
disorder lessens so that it no longer impairs the claimant, a 
grant of service connection may be nonetheless appropriate if 
it is otherwise found to be linked by competent evidence or 
applicable presumption to some incident of military service. 
The question of its severity is one of rating, not of service 
connection. Ferenc v. Nicholson, 20 Vet. app. 58 (2006) 
(Discussing the distinction in the terms "compensation," 
"rating," and "service connection" as although related, 
each having a distinct meaning as specified by Congress). 

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the Veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the Veteran, or be of assistance to this inquiry.  



ORDER

Service connection for Stevens-Johnson syndrome / auto-immune 
disorder is granted, subject to the statutes and regulations 
governing the payment of monetary awards. 


REMAND

The issue of service connection for fibromyalgia is remanded 
for compliance with the Board's November 2007 remand 
instructions. The U.S. Court of Appeals for Veterans Claims 
has held that compliance with the Board's remand instructions 
neither optional, nor discretionary. Where the remand orders 
of the Board or the Courts are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance. 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board remanded this issue for a VA examination. The 
RO/AMC obtained a July 2008 VA examination report. The 
physician conducting the examination stated that he could not 
evaluate fibromyalgia since he did not have appropriate 
expertise, and recommended that the claim be referred to a 
rheumatologist. 

The Veteran will be afforded a VA examination for her 
fibromyalgia claim by an appropriate specialist. A copy of 
this remand and the claims file must be made available to the 
examiner who will indicate receipt and review of these 
documents in any report generation as a result of the 
examination. The examiner will be asked to determine if the 
Veteran currently has fibromyalgia, and if so, whether it is 
etiologically related to the Veteran's active service, to 
include the April 2000 anthrax vaccination. All opinions must 
be supported by a scientific rationale. If the examiner 
cannot respond without resort to speculation he or she should 
so state, and further state what information is missing in 
forming a non-speculative opinion. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for neck and back 
pain that is not included in the current 
record. The Veteran should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file. The RO/AMC should then 
obtain these records and associate them 
with the claims folder. 

2. Following a reasonable period of time 
or upon receipt of the Veteran's response, 
the RO/AMC will afford the Veteran a 
comprehensive physical examination, to be 
conducted by a qualified physician, to 
ascertain whether the Veteran current has 
fibromyalgia and if so, is it 
etiologically related to active service. 
The following considerations will govern 
the examination: 

(a) The claims file and a copy of this 
remand, will be reviewed by the 
examiner, who must acknowledge receipt 
and review of these materials in any 
report generated. 

(b) After conducting any interviews 
with the Veteran, physically examining 
the Veteran, and reviewing the claims 
file, the examiner must express an 
opinion as to whether the Veteran 
currently has fibromyalgia. If so, the 
examiner must opine whether it is 
etiologically related to active 
service. 

(c) The examiner must report the 
medical basis or bases for his or her 
opinion. If an opinion cannot be 
reached without resort to speculation, 
he or she should so state and further 
state what specific information is 
lacking as to providing a non-
speculative opinion. 

3. After completing the first and second 
instructions, the RO should review the 
claims file to ensure that all of the 
requested development has been completed 
to the extent possible. In particular, the 
RO should review the requested examination 
report and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives of 
this remand and if they are not, the RO 
should implement corrective procedures. 
Stegall, supra.

4. After completion of the above, and any 
additional development of the evidence, 
the RO should review the record, to 
include all additional evidence, and 
readjudicate the claim. If any benefits 
sought remain denied, the Veteran and her 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


